          Case 4:19-mj-00221-FHM Document 3 Filed in USDC ND/OK on 10/25/19 Page 1 of 5
,
AI.) 93    (Rev. 12/09) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Northern District of Oklahoma

                 .In the Matter of the Search of                                )
             .' (Briefly describe the property to be searched                   )
        ... ~'. 'or'identifY the person by name and address)                    )      CaseN0'I~.       r1y ~~ I~F 11M
The'j)f6pefty to be searched is located at 206 S. River, Commerce,              )
Oklahoma, including any and all storage structures on the property, which
are located in the Northern District of Oklahoma.    Further Described in       )
Attachment A                                                                    )

                                                 SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Northern         District of                 Oklahoma
(identifY the person or describe the property to be searched and give its location):
                       See Attachment "A"


            The person or property to be searched, described above, is believed to conceal                     (identifY the person or describe the
property to be seized):
                       See Attachment "B"


         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

            YOU ARE COMMANDED to execute this warrant on or before                                           November 7,2019

                                                                                                                 (not to exceed 14 days)
        0" in the daytime         6:00 a.m. to 10 p.m.            o     at any time in the day or night as I fmd reasonable cause has been
                                                                        established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law imd promptly return this warrant and inventory to United States Magistrate Judge
                 Frank H. McCarthy
                                  (name)

       o I find that immediate notification may have an adverse result listed in 18 U.S.CO § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) 0 for __        days (not to exceed 30).
                                                             o until,   the facts justifying, the later specific date of


Date ondtime i"ued:               /.P-;t#-I'I                I~~/'~                      ~{2!f~
City and state:           Tulsa, Oklahoma                                             U.S. Magistrate Judge Frank H. McCarthy
                                                                                                    Printed name and title
AO 93     (Rev. 12/09) Search and Seizure Warrant (Page 2)
        Case 4:19-mj-00221-FHM Document 3 Filed in USDC ND/OK on 10/25/19 Page 2 of 5


                                                           Return

 Case No.:    1"h'U.~.            Date and time warrant executed:        Copy of warrant and inventory left with:
  J.1H Co· ~ . ,3(;63
Inventory made in the presence of:


Inventory of the property taken and name of any person(s) seizt:d:

   J)    I ~~             ~         ~        ';1 .. CM.IJ.. ~E.
              ~:               om· GJ'1.siA
                  JIfJ.l:,I: ~    1/1'1/tNldlfDa8~/0
  a)'~~~o.~~
             ~:      X11'aJOl
             IMtJ: 3518'ioo't 3 &:ist113




                                                       Certification


         I declare under penalty of peljury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date:   a~ ()c:r dm,

                                                                                  Printed name and title
Case 4:19-mj-00221-FHM Document 3 Filed in USDC ND/OK on 10/25/19 Page 3 of 5



                                            ATTACHMENT "A"

                          DESCRIPTION OF PROPERTY TO BE SEARCHED
                                    206 S. River, Commerce, Oklahoma




The property to be searched is located at 206 S. River, Commerce, Oklahoma, including any and all
storage structures on the property, which are located in the Northern District of Oklahoma. The residence
is a single story house with light blue vinyl siding and gray composite shingled roof. The residence is
east facing and on the west side of the street. The numbers "206" are displayed north of the front door
above a black mail box attached to the residence. The residence has a metal car port attached to the south
side of the residence. Specific descriptive details of the residence are depicted in the attached photograph.
Case 4:19-mj-00221-FHM Document 3 Filed in USDC ND/OK on 10/25/19 Page 4 of 5



                            ATTACHMENT B - ITEMS TO BE SEIZED

     Definitions: The terms "records," "docmnentation," and "materials" include all of the

 following items of evidence in whatever form and by whatever means such records, docmnents,

or materials, their drafts, or their modifications may have been created or stored, including (but

not limited to) any handmade form (such as writing, drawing, painting, with any implement on

any surface, directly or indirectly), any photographic form (such as microfilm, microfiche, prints,

photocopies, electronically stored images), any mechanical form (such as information on an

electronic, or magnetic storage device, such as floppy diskettes, backup tapes, CD-ROMs,

optical discs, or smart cards, as well as printouts or readouts from any magnetic storage device).

The term "documentation" shall include the content of electronic communications in electronic

storage within the meaning of 18 U.S.C. § 2703(a).

        1.      Drugs and associated paraphernalia such as packaging and scales used in the

distribution, concealment, sale, use and/or transport of the product.

        2.      Firearms.

        3.      Ammunition.

        4.      All documentation showing the receipt, storage, manufacturing, purchase, and or

use of items used in the commission of criminal activities as described above.

        5.      All documentation establishing the identity of associates, customers, suppliers,

manufacturers, or otMrs engaging in the criminal activities as described above.

       6.       All financial documentation and account information depicting means of income,

assets, and expenditures.
Case 4:19-mj-00221-FHM Document 3 Filed in USDC ND/OK on 10/25/19 Page 5 of 5



        7.      All documentation pertaining to travel.

        8.      Cellular and electronic devices used for transmitting messages via internet and or

cellular network(s).

        9.      Digital, cellular, and/or telephone numbers and/or direct connect numbers, names

and identities, including electronic mail addresses, usernames and passwords stored in the above

listed cellular telephone devices and computers and in any other electronic media attached to or

found with the devices, including but not limited to SIM cards and flash memory cards.
